DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shiohama (US 8,704,162 B1) in view of Green (GB 2525465 B).
Regarding claim 1, Shiohama teaches a quadrupole mass spectrometer (figure 1) using a quadrupole mass filter (27) as a mass separation unit configured to separate ions to be measured according to a mass-to-charge ratio, the quadrupole mass spectrometer comprising:
a) a detection unit (ion detector 28) configured to detect ions having passed through the quadrupole mass filter;
b) a voltage adjustment unit (voltage application part 33); and
c) a control unit (central control portion 30).
Shimomura does not teach that the voltage adjustment unit is configured to adjust any one of a voltage that determines a gain in the detection unit and a voltage to be applied to an electrode configured to form an electric field in a path of ions having passed through the quadrupole mass filter to the detection unit, or that the control unit is 
Green teaches a mass spectrometer which adjusts a voltage that determines a gain of a detection unit (adjusting a gain comprises altering a detector voltage, p. 5 lines 20-23), and a control unit that is configured to adjust the gain so that at least a part of the spectrum pattern in a mass spectrum obtained by measurement of a predetermined sample approaches a corresponding spectrum pattern in a target spectrum (adjusting gain so that measured values of peak areas are the same, p. 4 lines 16-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shimomura so that the control unit adjusts a voltage applied to the detector by the voltage application unit as described by Green, in order to adjust the detector gain in order to optimize the signal-to-noise ratio as described by Green.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiohama in view of Green and in further view of Fujita (US 20150219607 A1).
Regarding claim 2, Shiohama and Green teach all the limitations of claim 1 as described above.  Shiohama and Green do not teach that the detection unit includes a conversion dynode and a secondary electron multiplier, and the voltage adjustment unit is also configured to adjust a voltage to be applied to the conversion dynode.
	Fujita teaches a mass spectrometer (figures 1 and 2) having a detection unit including a conversion dynode (291) and a secondary electron multiplier (292) wherein a voltage adjustment unit is also configured to adjust a voltage to be applied to the conversion dynode (paragraph 15).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shiohama and Green to have the detector with an adjustable voltage applied to a conversion dynode taught by Fujita, in order to control the noise of the output spectrum by adjusting the dynode voltage as described by Fujita (paragraph 18).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shiohama in view of Green and in further view of Itoi (US 20020162959 A1).
Regarding claim 3, Shiohama and Green teach all the limitations of claim 1 as described above.  Shiohama and Green do not teach that an electrode configured to form an electric field for converging ions emitted from an output of the quadrupole mass filter between an outlet of the quadrupole mass filter and the detection unit, wherein the voltage adjustment unit is also configured to adjust a voltage applied to the electrode.
	Itoi teaches a quadrupole mass spectrometer having an electrode (lens electrode 41 or 42) configured to form an electric field for converging ions emitted from an output of the quadrupole mass spectrometer between an outlet of the quadrupole and a detector (figure 1), and a voltage adjustment unit that adjusts a voltage applied to the electrode (voltage source 8 is adjusted to maximize signal to noise, paragraph 29).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shiohama and Green to have the converging electrode with an adjustable voltage taught by Itoi, in order to controllably guide the ions towards the detector and adjust the signal to noise ratio as described by Itoi.
Regarding claim 4, Shiohama and Green teach all the limitations of claim 1 as described above.  Shiohama and Green do not teach that an electrode configured to change a state of an electric field for attracting ions to the detection unit between an outlet of the quadrupole mass filter and the detection unit, wherein the voltage adjustment unit is also configured to adjust a voltage applied to the electrode.
	Itoi teaches a quadrupole mass spectrometer having an electrode (lens electrode 41 or 42) configured to form an electric field for attracting ions emitted from an output of the quadrupole mass spectrometer between an outlet of the quadrupole and a detector (figure 1, voltage on lens 42 is -280V, paragraph 24, so it attracts positive ions), and a voltage adjustment unit that adjusts a voltage applied to the electrode (voltage source 8 is adjusted to maximize signal to noise, paragraph 29).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shiohama and Green to have the converging electrode with an adjustable voltage taught by Itoi, in order to controllably guide the ions towards the detector and adjust the signal to noise ratio as described by Itoi.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiohama in view of Green and in further view of Shimomura (US 20050211892 A1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiohama in view of Green and Fujita and in further view of Shimomura.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiohama in view of Green and Itoi and in further view of Shimomura.
Regarding claim 5, Shiohama and Green teach all the limitations of claim 1 as described above. 
Regarding claim 6, Shiohama, Green and Fujita teach all the limitations of claim 2 as described above. 
Regarding claims 7 and 8, Shiohama, Green and Itoi teach all the limitations of claims 3 and 4 as described above. 
Shiohama teaches an ion transport system (lens electrode 26) between an ion source (ionization chamber 21) configured to generate ions derived from a sample component and the quadrupole mass filter.
Shiohama et al.  do not teach that the control unit, in adjusting a voltage with the voltage adjustment unit, if a difference between at least a part of a pattern in a measured mass spectrum and a corresponding pattern in a target mass spectrum does not fall within an allowable range, is configured to adjust a voltage to be applied to the ion transport optical system so that the difference falls within the allowable range.
Shimomura teaches a mass spectrometer which can adjust a voltage applied to ion optics (lens 22) between an ion source (21) and a quadrupole (23) if a difference between a part of a pattern of a mass spectrum and a corresponding pattern in a target mass spectrum (error value, paragraph 32 lines 5-7) does not fall within an allowable range is configured to adjust a voltage to be applied to the ion transport optical system so that the difference falls within the allowable range (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shiohama et al. to adjust the voltage on the ion optical apparatus in order to cause the patterns of a mass spectrum to be equal to a target mass spectrum as taught by Shimomura, in order to calibrate the system and ensure accuracy of the apparatus.
Regarding claim 9, Shiohama and Green teach all the limitations of claim 1 as described above.  Shiohama and Green do not teach that the control unit is configured to adjust the voltage so that a ratio of signal intensities of two or more predetermined peaks appearing in the measured mass spectrum approaches to a ratio of signal intensities of peaks corresponding to the predetermined peaks in the target mass spectrum.
Shimomura teaches a mass spectrometry system with a control unit configured to adjust a voltage (changing voltage of lens or quadrupole filter, paragraph 32 lines 8-10) such that a ratio of signal intensities of two or more predetermined peaks in a mass spectrum approaches a ratio of peaks in a target mass spectrum (making standard sample spectrum resemble a desired standard spectrum, paragraph 32 lines 12-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the adjustment of the voltage in the system of Shiohama and Green for the purpose of making the ratio of signal intensities approach the value in a target spectrum as described by Shimomura, as the detector voltage of Green can easily be adjusted while observing the effect on the spectrum in order to match a detected spectrum with a standard spectrum in order to calibrate the instrument as described by Shimomura.
Response to Arguments
Applicant's arguments filed 11 March 2021 have been fully considered but they are not persuasive. 
Regarding the combination of Shiohama and Green cited with respect to claim 1, it is true that Green does not teach the exact method described in the specification, i.e. adjusting a voltage for the purpose of making a ratio of signal intensities of peaks in a mass spectrum approach a ratio of signal intensities of peaks in a target mass spectrum.  However the examiner considers the language of claim 1 reciting “at least part of a spectrum pattern  in a measured mass spectrum…matches or approaches a corresponding spectrum pattern” to be broad enough that Green’s matching of a peak area (comparing a new ion area, which is part of a spectrum pattern, to a first average ion area, which is a corresponding spectrum pattern, and adjusting the system so that the areas are similar, i.e. the first spectrum pattern approaches the second spectrum) reads on claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881